
	
		II
		110th CONGRESS
		1st Session
		S. 819
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Dorgan (for himself,
			 Ms. Snowe, Mr.
			 Kerry, Mr. Smith,
			 Mr. Schumer, Mrs. Lincoln, and Mr.
			 Coleman) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand tax-free distributions from individual retirement accounts for
		  charitable purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Good IRA Rollover Act of
			 2007.
		2.Tax-free distributions
			 from individual retirement accounts for charitable purposes
			(a)In
			 generalParagraph (8) of
			 section 408(d) of the Internal Revenue Code of 1986 (relating to tax treatment
			 of distributions) is amended to read as follows:
				
					(8)Distributions
				for charitable purposes
						(A)In
				generalNo amount shall be
				includible in gross income by reason of a qualified charitable
				distribution.
						(B)Qualified
				charitable distributionFor
				purposes of this paragraph, the term qualified charitable
				distribution means any distribution from an individual retirement
				account—
							(i)which is made directly by the
				trustee—
								(I)to an organization described in section
				170(c), or
								(II)to a split-interest entity, and
								(ii)which is made on or after the date that the
				individual for whose benefit the account is maintained has attained—
								(I)in the case of any distribution described
				in clause (i)(I), age 701/2, and
								(II)in the case of any distribution described
				in clause (i)(II), age 591/2.
								A distribution shall be treated as
				a qualified charitable distribution only to the extent that the distribution
				would be includible in gross income without regard to subparagraph (A) and, in
				the case of a distribution to a split-interest entity, only if no person holds
				an income interest in the amounts in the split-interest entity attributable to
				such distribution other than one or more of the following: the individual for
				whose benefit such account is maintained, the spouse of such individual, or any
				organization described in section 170(c).(C)Contributions
				must be otherwise deductibleFor purposes of this paragraph—
							(i)Direct
				contributionsA distribution
				to an organization described in section 170(c) shall be treated as a qualified
				charitable distribution only if a deduction for the entire distribution would
				be allowable under section 170 (determined without regard to subsection (b)
				thereof and this paragraph).
							(ii)Split-interest
				giftsA distribution to a
				split-interest entity shall be treated as a qualified charitable distribution
				only if a deduction for the entire value of the interest in the distribution
				for the use of an organization described in section 170(c) would be allowable
				under section 170 (determined without regard to subsection (b) thereof and this
				paragraph).
							(D)Application of
				Section 72Notwithstanding
				section 72, in determining the extent to which a distribution is a qualified
				charitable distribution, the entire amount of the distribution shall be treated
				as includible in gross income without regard to subparagraph (A) to the extent
				that such amount does not exceed the aggregate amount which would be so
				includible if all amounts were distributed from all individual retirement
				accounts otherwise taken into account in determining the inclusion on such
				distribution under section 72. Proper adjustments shall be made in applying
				section 72 to other distributions in such taxable year and subsequent taxable
				years.
						(E)Special rules
				for split-interest entities
							(i)Charitable
				remainder trustsNotwithstanding section 664(b),
				distributions made from a trust described in subparagraph (G)(i) shall be
				treated as ordinary income in the hands of the beneficiary to whom is paid the
				annuity described in section 664(d)(1)(A) or the payment described in section
				664(d)(2)(A).
							(ii)Pooled income
				fundsNo amount shall be
				includible in the gross income of a pooled income fund (as defined in
				subparagraph (G)(ii)) by reason of a qualified charitable distribution to such
				fund, and all distributions from the fund which are attributable to qualified
				charitable distributions shall be treated as ordinary income to the
				beneficiary.
							(iii)Charitable
				gift annuitiesQualified
				charitable distributions made for a charitable gift annuity shall not be
				treated as an investment in the contract.
							(F)Denial of
				deductionQualified
				charitable distributions shall not be taken into account in determining the
				deduction under section 170.
						(G)Split-interest
				entity definedFor purposes
				of this paragraph, the term split-interest entity means—
							(i)a charitable remainder annuity trust or a
				charitable remainder unitrust (as such terms are defined in section 664(d))
				which must be funded exclusively by qualified charitable distributions,
							(ii)a pooled income fund (as defined in section
				642(c)(5)), but only if the fund accounts separately for amounts attributable
				to qualified charitable distributions, and
							(iii)a charitable gift annuity (as defined in
				section
				501(m)(5)).
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to distributions made in taxable years beginning after
			 December 31, 2006.
			
